DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Objections
Claim 1 is objected to because of the following informalities.
Considering Claim 1: Applicant has amended characteristic “c” of claim 1 to recite that “the copolymer comprises polyether blocks composed of a majority of PTMG monomer units.”  The examiner interprets this language to mean that more than half of the monomer units used in the polyether blocks of the copolymer are PTMG monomer units (i.e., poly(tetramethylene glycol)).  Applicant should amend the claim language to more clearly identify this characteristic by specifying: 1) that the “polyether blocks” are those previously referred to in the claim; and 2) what the stated “majority” is relative to.  For example, applicant may clarify the claim language by amending characteristic “c” to recite “c) a majority of the monomer units of the polyether blocks are PTMG monomer units.”  Appropriate correction is required.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 
Claims 1 and 3-12 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2011/0183099 (“Malet”) in view of WO 99/13924 (“Lee”).
Considering Claims 1 and 5-11: Malet teaches a polyether block amide (i.e., PEBA) having at least one flexible polyether block and at least one polyamide rigid block.  (Malet, ¶¶ 0027-0031, 0038).  Malet teaches that the PEBA is used in a catheter.  (Id. ¶ 0056).  Malet teaches numerous specific PEBA compounds where the polyether block is poly(tetramethylene glycol) (i.e., PTMG) including PA11-PTMG, PA10.10-PTMG, PA10.12-PTMG, PA10.14-PTMG, PA6.10-PTMG, PA6.12-PTMG, and PA6.18-PTMG.  (Id. ¶ 0056).  The PA11-PTMG of Malet has a structures that meets the “11” of claim 7 and the “PTMG” of claims 1, 8, and 9.
Malet is silent as to the number-average molecular weight (i.e., Mn) of the blocks of the PEBA.  However, Malet teaches generally that the polyether blocks have a Mn in the range of 100 to 6,000 g/mol.  (Id. ¶ 0150).  This range substantially overlaps with the ranges of claims 1 and 5.  Malet further teaches that the polyamides have a Mn in the range of 400 to 20,000 g/mol.  (Id. ¶ 0122).  This range substantially overlaps with the ranges of claims 1 and 6.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  Malet is analogous art because it is directed to the same field of endeavor as the claimed invention, namely PEBA material used in medical devices.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the portion of the ranges taught by Malet that overlap with the claimed ranges, and the motivation to have done so would have been, as Malet suggests, that the overlapping portions are suitable and effective ranges for the molecular weights of the polyether and polyamide blocks of the PEBA.  (Malet, ¶¶ 0122, 0150).
Id. page 3, lines 12-22).  Lee further teaches PEBA balloons having a thickness of about 10.2 microns to about 38.1 microns.  (Id. page 10, lines 1-10).  This range falls within the range of claim 11.  Lee is analogous art because it is directed to the same field of endeavor as the claimed invention, namely PEBA-containing catheters.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the PEBA of Malet to make the inflatable catheter of Lee with the balloon wall thickness in the range taught by Lee, and the motivation to have done so would have been, as Lee suggests, that PEBA is useful in making balloon catheters and that this is a suitable thickness for the balloon.  (Id.).
Considering Claims 3, 4, and 12: Malet is silent as to the mechanical properties of the PEBA used in the catheter.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references suggest a block copolymer containing blocks with the claimed molecular weights in a balloon catheter having wall thickness within the range recited by claim 11.  According to the original disclosure, the mechanical properties of claims 3, 4, and 12 are a feature of a balloon catheter made from the claimed PEBA block copolymer.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the mechanical properties of claims 3, 4, and 12, would necessarily flow from a PEBA balloon catheter containing all of the claimed block in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim.  However, the claim would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims.  In amending the claims to incorporate the allowable subject matter of claim 2, applicant should also address the objection to parent claim 1.
The following is a statement of reasons for the indication of allowable subject matter.  The closest prior art of record is considered to be Malet.  In view of applicant’s arguments on pages 8 and 9 of the remarks dated July 29, 2021, discussed below, the examiner finds that absent improper hindsight nothing in the prior art of record would have motivated one of ordinary skill in the art to modify the catheter element of Malet to contain a PEBA having the claimed PA and PE blocks in the amounts required by claim 2 with a reasonable expectation of success.
Response to Arguments
Applicant’s arguments in the remarks dated July 29, 2021, have been fully considered, and the examiner responds as follows.
A) At page 7 of the remarks, applicant argues that the obviousness rejection of claim 1 should be withdrawn because secondary reference Lee teaches PA blocks with molecular masses outside of the range of claim 1.  This argument has been fully considered but is not found to be persuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case, the examiner is relying on Malet for a teaching of the molecular mass of the PA blocks.  The fact that Lee teaches other molecular masses does not amount to a teaching away from the claimed invention by Lee.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); see MPEP § 2123(II).  In the present case, the preferred embodiments of secondary reference Lee pertaining to the molecular mass of PA blocks does not amount to a teaching away from the general 
B) At pages 7 and 8 of the remarks, applicant states that “applicant has surprisingly discovered that the presence of the claimed long PA and PE blocks makes it possible to improve the bursting strength, and also the stiffness, for equivalent molecular masses without any impact regarding implementation.”  Applicant points to two examples in the specification (Ex1 and Ex2) and an apparent comparative example (Cp1) as evidence of advantageous mechanical properties achieved by higher molecular weight PA blocks.  These three examples and the mechanical properties are shown at Table 1 on page 17 of the original disclosure.  The two examples, Ex1 and Ex2, are PEBAs having PA12 blocks with a molecular weight of 14,000 and PTMB blocks with a molecular weight of 650.
To rebut a prima facie case of obviousness based on unexpected results, applicant must present objective evidence comparing the claimed subject matter with the closest prior art.  See In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979); MPEP § 716.02(e).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992); see MPEP § 716.02(b).  Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required.  In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960); see MPEP § 716.02(e).  In the present case, applicant does not appear to make a comparison between the claimed subject matter with the PEBA of the closest prior art.  It is not clear from applicant’s remarks how the comparative example of the present specification (Cp1) that applicant is relying on for a comparison relates to the teachings of Malet.  Further, applicant’s assertion of unexpected results with a general description of results shown in the specification does not amount to the objective evidence required for a showing of unexpected results sufficient to rebut a prima facie case of obviousness.  To the extent that the comparative example in the specification represent the closest prior art, the examiner recognizes that there are In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); see MPEP § 716.02.  In the present case, the general assertions in the remarks are attorney arguments that are not sufficient to establish that the differences asserted are really unexpected.
Furthermore, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); see MPEP § 716.02(d).  In the present case, the two examples shown in Table 1 of the specification are not commensurate in scope with the claimed catheter element.  In particular, these two examples are limited to a particular type of polyamide blocks (PA12) having a particular molecular weight (14,000) as well as a particular PE block (PTMB) having a particular molecular weight (650).
C) At pages 8 and 9 of the remarks, applicant argues that claim 2 is separately patentable because the prior art applied does not teach the amounts of PA and PE blocks required by claim 2.  Applicant further argues that the secondary references identified in the prior Office Action as Flesher gives no specific guidance that would lead one of ordinary skill in the art to achieve the invention of claim 2 and that the general tuning of the amounts of the blocks taught by Flesher would not give rise to predictable outcomes.  The examiner finds applicant’s argument to be persuasive and the rejection of claim 2 is withdrawn for the reasons set forth in applicant’s remarks.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767